DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20 was filed after the mailing date of the Non-Final Rejection on 10/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 1/19/21 has been accepted and entered.  Accordingly, claims 8 and 18-21 have been amended.
Claim 16 is canceled. 
Claims 8 and 17-21 are pending in this application. 

Response to Arguments
The applicant's arguments filed on 1/19/21 regarding claims 8 and 18-21 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, claim 8 is amended to recite “the base station is configured to transmit to the radio terminal, information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum”.  Other amended independent claims 18-21 recite the similar limitation. 
	Applicant indicated the support of such amendment can be found in ¶¶[0049]-[0063] of the original specification (see page 1 of the Remark).  However, the review of the specified paragraphs do not show “half frame”.   In particular, out of the indicated paragraphs, only paragraph [0051] discloses any subframe numbers, namely, the “DRS subframe number is determined by the eNB within subframe numbers #0 to #9”.  In addition, a radio frame illustrated in FIG. 5 shows that the radio frame is composed of ten subframes (par [0033] of original specification as filed; FIG. 5), which indicates that the half frame of the frame is either from subframes 0 to 4 or from 5-9.  Therefore, the paragraph [0051] teaching that the DRS subframe is determined within subframe numbers #0 to #9, teaches within a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2019/0238290) and further in view of Jiang et al. (U.S. Patent Application Publication No. 2017/0265082).

Regarding Claim 8, Liu et al. teaches A mobile communication system (Liu et al. teaches a method of transmitting information in a wireless communication system (par [0009])) comprising: a base station configured to transmit a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches a base station transmits at least two of the reference signal and the more than one RRC message are transmitting by using a same time unit (par [0038][0039]; FIG. 1); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), and a user equipment configured to receive the synchronization signal and the master information block in the shared spectrum (Liu et al. teaches that UE receives at least two of the reference signal and the more than one RRC message (par , wherein the base station is configured to transmit the master information block at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])). 
Although teaching that the timing information for the DRS is configured by the network node by RRC signaling, or are predefined in the LTE specification (par [0064]), Liu et al. does not explicitly teach and the base station is configured to transmit to the radio terminal, information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum.   Jiang et al. teaches such a limitation. 
	Jiang et al. is directed to method and devices for signaling transmission in unlicensed band.  More specifically, Jiang et al. teaches that a macro eNB transmits signal transmission pattern to a first device (par [0046][0061]; step 202 of FIG. 2c).   The signal transmission pattern defines time and frequency resource for transmitting at least one signal in an unlicensed frequency band (par [0046][0047]).  Jiang et al. teaches that at least one signal can be a PSS and SSS (par [0048]).  Further, the PSS and SSS are transmitted in subframe 0 and subframe 5 (FIG. 3c), indicating the time domain position in a half frame. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al. so that the base station transmits 

Regarding Claim 18, Liu et al. teaches A base station (base station 1420 (par [0107]; FIG. 14)) comprising: a transmitter configured to transmit, to a user equipment, a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches that the base station comprises a suitable TX/RX (par [0109]; FIG. 14); the base station transmits at least two of the reference signal and the more than one RRC message are transmitting by using a same time unit (par [0038][0039]; FIG. 1); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), wherein the transmitter is configured to transmit, to the user equipment, the master information block at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])).  
Although teaching that the timing information for the DRS is configured by the network node by RRC signaling, or are predefined in the LTE specification (par [0064]), Liu et al. does not explicitly teach and the transmitter is configured to notify the radio terminal of information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum.   Jiang et al. teaches such a limitation. 
	Jiang et al. is directed to method and devices for signaling transmission in unlicensed band.  More specifically, Jiang et al. teaches that a macro eNB transmits signal transmission pattern to a first device (par [0046][0061]; step 202 of FIG. 2c).   The signal transmission pattern defines time and frequency resource for transmitting at least one signal in an unlicensed frequency band (par [0046][0047]).  Jiang et al. teaches that at least one signal can be a PSS and SSS (par [0048]).  Further, the PSS and SSS are transmitted in subframe 0 and subframe 5 (FIG. 3c), indicating the time domain position in a half frame. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Liu et al. so that the base station transmits to the radio terminal, information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum, as taught by Jiang et al.  The modification would have allowed the system to enable communication in a shared frequency band which guarantees little interference to/from other wireless network/cells (see Jiang et al., par [0045]). 

Regarding Claim 19, Liu et al. teaches A user equipment (UE 1410 (par [0107]; FIG. 14)) comprising: a receiver configured to receive, from a base station, a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches that the UE comprises a receiver RX, which is operable to communicatively connect to the base station (par [0108]; FIG. 14); that UE receives at least two of the reference signal and the more than one RRC message (par [0039][0071]; FIGS. 1, 11); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is , wherein the master information block is transmitted at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])).  
Although teaching that the timing information for the DRS is configured by the network node by RRC signaling, or are predefined in the LTE specification (par [0064]), Liu et al. does not explicitly teach and the receiver is configured to receive from the base station, information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum.  Jiang et al. teaches such a limitation. 
	Jiang et al. is directed to method and devices for signaling transmission in unlicensed band.  More specifically, Jiang et al. teaches that a UE receives a configuration signaling indicating a signal transmission pattern to be used in an unlicensed frequency band (par [0063]; step 401 of FIG. 4).   The signal transmission pattern defines time and frequency resource for transmitting at least one signal in an unlicensed frequency band, and the at least one signal includes a synchronization signal (par [0064]).  Further, the PSS and SSS are transmitted in subframe 0 and subframe 5 (FIG. 3c), indicating the time domain position in a half frame. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user equipment of Liu et al. so that the base station transmits to the radio terminal, information indicating a time domain position in a half frame at which 

Regarding Claim 20, Liu et al. teaches A processor controlling a user equipment (Liu et al. teaches a UE comprising a processor (par [0108]; FIG. 14)), wherein the processor configured to perform a process of receiving, from a base station, a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches that the UE comprises a receiver RX, which is operable to communicatively connect to the base station (par [0108]; FIG. 14); that UE receives at least two of the reference signal and the more than one RRC message (par [0039][0071]; FIGS. 1, 11); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), wherein the master information block is transmitted at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])).  
Although teaching that the timing information for the DRS is configured by the network node by RRC signaling, or are predefined in the LTE specification (par [0064]), Liu et al. does not explicitly teach and the processor is further configured to receive from the base station, information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum.  Jiang et al. teaches such a limitation. 
	Jiang et al. is directed to method and devices for signaling transmission in unlicensed band.  More specifically, Jiang et al. teaches that a UE receives a configuration signaling indicating a signal transmission pattern to be used in an unlicensed frequency band (par [0063]; step 401 of FIG. 4).   The signal transmission pattern defines time and frequency resource for transmitting at least one signal in an unlicensed frequency band, and the at least one signal includes a synchronization signal (par [0064]).  Further, the PSS and SSS are transmitted in subframe 0 and subframe 5 (FIG. 3c), indicating the time domain position in a half frame. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of user equipment of Liu et al. so that the base station transmits to the radio terminal, information indicating a time domain position in a half frame at which the synchronization signal is to be transmitted in the shared spectrum, as taught by Jiang et al.  The modification would have allowed the system to enable communication in a shared frequency band which guarantees little interference to/from other wireless network/cells (see Jiang et al., par [0045]). 

Regarding Claim 21, Claim 21 is directed to a method claim and it does not teach or further define over the limitations recited in claim 8.   Therefore, claim 21 is also rejected for similar reasons set forth in claim 8.
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2019/0238290), Jiang et al. (U.S. Patent Application Publication No. .

Regarding Claim 17, the combined teachings of Liu et al. and Jiang et al. teach The mobile communication system according to claim 8, and further, the references teach wherein the base station is configured to transmit the synchronization signal and the master information block in consecutive symbols (Liu et al. teaches that the at least two of the reference signal and the more than one RRC message are transmitted using at least two continuous time units (par [0039])).  
	However, because Liu et al. does not explicitly teach that the time unit is a symbol, the references do not explicitly teach that the wherein the base station is configured to transmit the synchronization signal and the master information block in consecutive symbols.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for transmitting reference signal.  More specifically, Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]) and that the PSS, SSS, and PBCH are transmitted consecutively (par [0059]; FIGS. 6, 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al. and Jiang et al. so that the synchronization signal and the master information block are transmitted in consecutive symbols, as taught by Kim et al.  The modification would have allowed the system to enable UE to acquire a symbol timing by using the received PSS and SSS, synchronize a frequency, and acquire system bandwidth information included in the MIB received through the PBCH after detecting cell information (see Kim et al., par [0136]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REBECCA E SONG/Primary Examiner, Art Unit 2414